Parker, C. J.
The judgment, having been rendered against the infant, on default, is erroneous. 1 Mass. R. 479, Knapp vs. Crosby; 1 Dallas 166, Sliver vs. Shelback; Dyer 104, a, Anderson vs. Warde; Cro. Jac. 466, Holford vs. Platt; Cro. Car. 307, Newport vs. Mildmay. Being entire, it must be reversed as to both. 6 N. H. Rep. 543, Whitmore vs. Delano, and auth. cited.
In some instances, upon the reversal of a judgment, this court can proceed to enter the judgment which ought to have been rendered in the original action. In others, further proceedings must be had. 5 N. H. Rep. 477, Favor vs. Philbrick; 7 N. H. Rep. 589, Ford vs. Wright; 4 N. H. Rep. 86, Hillsborough vs. Deering; Ditto 106, Holman vs. Kingsbury. But there is no motion upon that subject before the court.

Judgment reversed.